Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application
The following is a Final Office Action for Application Serial 17/064,018. In response to the Examiner’s action dated February 04, 2022, Applicant submitted amendments dated August 04, 2022.  Claims 1, 10 and 19 are pending in this application and have been rejected below. 


Response to Amendment
Claims 1-22 are pending in this application.  

Applicant’s arguments to amended claims 1,10 and 19 are not sufficient to overcome the 35 U.S.C. 101 rejections, the claims 1-22 are rejected under 35 U.S.C. 101, see below.

Applicant’s arguments to amended claims 1,10 and 19 are not sufficient to overcome the 35 U.S.C. 103 rejections, the claims 1-22 are rejected under 35 U.S.C. 103, see below.


Response to Arguments
Applicant’s arguments filed on August 04, 2022, have been fully considered but they are not persuasive and/or are moot in view of the revised rejections. Applicant’s arguments will be addressed herein below.

Rejection Under  -35 U.S.C. 101
On page 9 of the Applicant’s arguments, the Applicant traverses, “… the Examiner rejected claims 1-22 as being directed to an abstract idea. Applicant has clarified the invention and brought it within § 101 requirements by reciting in the method/system/storage medium claims families of amended independent claims 1, 10 and 19 that the method/system/storage medium is for "a fashion retailer business that creates real-time prediction of one or more aspects of that business associated with a fashion retailer for productive sales.” 
Examiner respectfully disagrees with the Applicant’s arguments. The claims are examined under 35 U.S.C. 101 in light of 2019 Revised PEG Guidance.  The claims are directed to a process. The claims are directed to retail sales and intelligent merchandising, and binning revenue, and thus, the claims are directed to commercial or legal interactions and mathematical concepts, thus, the claims are directed certain methods of organizing human activity and mathematical concepts respectively.  The claims are not integrated into a practical application. The claims do not disclose an improvements in technology or a technical field. The claims are not patent eligible. See 35 U.S.C. 101 rejection below.

Regarding the Applicant’s claims of  “intelligent merchandising,  “binning… sales data”,  “real-time clustering … the plurality of products” , “real-time smoothing” and optimization, the Applicant is encouraged to discuss the additional elements that are conducting the clustering. Additionally, the Applicant is encouraged to disclose the type of algorithm used to conduct the claimed limitations. The Examiner points the Applicant to the specification p. 16 lines 20-24 and p. 17 lines 1-15. 

Applicant’s arguments to amended claims 1,10 and 19 are not sufficient to overcome the 35 U.S.C. 101 rejections, the claims 1-22 are rejected under 35 U.S.C. 101, see below.



Rejection Under  -35 U.S.C. 103
On pages 9- 11 of the Applicant’s arguments, the Applicant traverses, “Unlike Sanli et al., either alone or in combination with Devarakonda et al. and Dvorak et al., amended claim 1 recites a "computer-implemented method for a fashion retailer business that creates real-time prediction of one or more aspects of that business for productive sales" that includes the steps of: 

(i) receiving, at an intelligent merchandising system with a processor, a plurality of data associated with a plurality of stores of each of one or more fashion retailers; 

(ii) binning, at the intelligent merchandising system with the processor, a liquidation sales data from the plurality of data, wherein the binning is done for eliminating the liquidation sales data from the plurality of data based on a revenue loss threshold on a plurality of products; 
 
(iii) real-time clustering, at the intelligent merchandising system with the processor, the plurality of products into one or more clusters at one or more levels, wherein the clustering is done based on one or more attributes of the plurality of products and the plurality of stores of each of the one or more fashion retailers; 

(iv) real-time smoothing, at the intelligent merchandising system with the processor, the plurality of data for each of the one or more clusters at each of the one or more levels based on moving averages analysis, wherein the smoothing is done for enabling prediction of the one or more aspects at the one or more levels; and 

(v) real-time predicting, at the intelligent merchandising system with the processor, the one or more aspects associated with each of the plurality of products and the plurality of stores of each of the one or more fashion retailers, wherein the prediction is done for achieving a user defined revenue target in a pre-defined period of time for a plurality of results, wherein the user defined revenue target is defined by the one or more fashion retailers, wherein the plurality of results comprising determination of a popularity index, optimization of quantity, and maximizing revenue." 

Nowhere do Sanli et al. or any of the applied references show or suggest the above- identified real-time clustering, smoothing and predicting of amended claim 1. The corresponding system and storage medium versions of the invention recited in amended claims 10 and 19 also distinguish over Sanli et al. and the other applied references for the same reasons. The remaining claims are also patentable over the applied references by their dependency to the corresponding independent claims 1, 10 and 19….”


Examiner respectfully disagrees with the Applicant’s arguments. The claim amendments necessitate grounds for a new rejection.  Examiner submits Devarakonda (US 2020/0,210,947 A1) discloses [008] analyze their own respective silos of supply chain data to make decisions in a global supply chain system based on non-intuitive (e.g., tabular) data. The solution to the problem is to combine machine learning with real-time supply chain data to cause decision making processes for supply chain planners to be presented in electronic user interfaces including contextual data that is normalized, visually intuitive, and value-centered. The contextual data includes, at least, predicted supply chain operational metrics including an alert metric, a value at risk metric, an inventory days of supply metric, a fill rate metric, a capacity metric, and other metrics described below. For example, the alert metric includes alerts for product families and/or products and the value at risk metric includes a value at risk for the product families and/or the products.  Devarakonda (US 2020/0,210,947 A1) discloses [128], [Figure 12] discloses inventory manager who manages inventory of products in the supply chain 100, …  (alert clusters) associated with the brand, … fashion retail brands may include category filters 1222 that may be utilized to filter rows of product information 1226 (e.g., product (SKU)). Devarkonda [014], [Figure 5 and the associated text] disclose managing supply chain including fillrate, inventory performance, model validation and recalibration. Therefore, Devarkonda discloses managing inventory/ supply chain data real-time for brands (e.g., fashion retail.) 

	Although not used to reject the claim limitations, Examiner notes Linden (2003, Amazon.com Recommendations Item-to Item Collaborative Filtering) discloses [p. 78] item-to-item collaborative filtering, scales to massive data sets and produces high-quality recommendations in real time. Linden discusses clustering modeling.  Liu (2013, Sales Forecasting for Fashion Retailing Service Industry: A Review) discloses work which examines the applicability of a Bayesian forecasting model for fashion demand forecasting. Sun (CN 103955769A) discloses retail product sales forecasting method of collaborative filtering.


Claim Rejections  - 35 USC§  101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims (claim 1 and similarly claims 10 and 19) recite  “…  receiving, …, a plurality of data associated with a plurality of stores of each of one or more fashion retailers; binning, …, a liquidation sales data from the plurality of data, wherein the binning is done for eliminating the liquidation sales data from the plurality of data based on a revenue loss threshold on a plurality of products; real-time clustering, … , the plurality of products into one or more clusters at one or more levels, wherein the clustering is done based on one or more attributes of the plurality of products and the plurality of stores of each of the one or more fashion retailerreal-time smoothing, … , the plurality of data for each of the one or more clusters at each of the one or more levels based on moving averages analysis, wherein the smoothing is done for enabling prediction of the one or more aspects at the one or more levels, …real-time predicting, at the intelligent merchandising system with the processor, the one or more aspects associated with each of the plurality of products and the plurality of stores of each of the one or more fashion retailers, wherein the prediction is done for achieving a user defined revenue target in a pre-defined period of time for a plurality of results, wherein the user defined revenue target is defined by the one or more fashion retailers, wherein the plurality of results comprising determination of a popularity index, optimization of quantity, and maximizing revenue,.…”.   Claims 1-22 , in view of the claim limitations, are directed to the abstract idea of,  “… receiving, …, a plurality of data associated with a plurality of stores of each of one or more fashion retailers; binning, …, a liquidation sales data from the plurality of data,… ; real-time clustering, … , the plurality of products into one or more clusters at one or more levels, … ; real-time smoothing, … , the plurality of data for each of the one or more clusters at each of the one or more levels based on moving averages analysis, …; and real-time predicting, at the intelligent merchandising system with the processor, the one or more aspects associated with each of the plurality of products and the plurality of stores of each of the one or more fashion retailers, …, wherein the plurality of results comprising determination of a popularity index, optimization of quantity, and maximizing revenue,.…”.

As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of, “ “… receiving, …, a plurality of data associated with a plurality of stores of each of one or more fashion retailers; binning, …, a liquidation sales data from the plurality of data,… ; real-time clustering, … , the plurality of products into one or more clusters at one or more levels, … ; real-time smoothing, … , the plurality of data for each of the one or more clusters at each of the one or more levels based on moving averages analysis, …; and real-time predicting, at the intelligent merchandising system with the processor, the one or more aspects associated with each of the plurality of products and the plurality of stores of each of the one or more fashion retailers, …, wherein the plurality of results comprising determination of a popularity index, optimization of quantity, and maximizing revenue,.…”.…”,  could all be reasonably interpreted as commercial or legal interactions, (including agreements in the form of contracts; legal obligation ; advertising, marketing or sales activities or behaviors; business relations), and thus, the claims are directed to the abstract grouping of certain methods of organizing human activity.
Regarding the claim limitations of,  “ … binning is done for eliminating the liquidation sales data from the plurality of data based on a revenue loss threshold on a plurality of products; real-time clustering, … , the plurality of products into one or more clusters at one or more levels, wherein the clustering is done based on one or more attributes of the plurality of products and the plurality of stores of each of the one or more fashion retailerreal-time smoothing, … , the plurality of data for each of the one or more clusters at each of the one or more levels based on moving averages analysis, wherein the smoothing is done for enabling prediction of the one or more aspects at the one or more levels….”, could all be reasonably interpreted as  mathematical concepts, and thus, the claims are directed to the abstract grouping of mathematical groups.
 The claims 1-22 are directed to an abstract groupings of certain methods of organizing human activity and mathematical concepts under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A.   In particular, the claims recite the additional elements beyond the recited abstract idea of, “… A computer-implemented method for a fashion retailer business that create real-time prediction of one or more aspects of that business for productive sales, the method comprising”, “at an intelligent merchandising system with a processor”, “at the intelligent merchandising system with the processor”, “at the intelligent merchandising system with the processor”, “at the intelligent merchandising system with the processor, .. ”, in claim 1; “the computer-implemented method”, in claim 2,  claim 3, claim 4, claim 5, claim 6, claim 7, “ the computer -implemented method”, “the intelligent merchandising system”, in claim 8; “the computer-implemented method”, “the intelligent merchandising system”, in claim 9; “A computer system for a fashion retailer business that creates real-time prediction of one or more aspects of that business for productive sales, comprising: one or more processors; and a memory coupled to the one or more processors, the memory for storing instructions which, when executed by the one or more processors, cause the one or more processors to perform a method for real-time prediction of one or more aspects associated with a fashion retailer for productive sales, the method comprising:…”,  “… at an intelligent merchandising system, …”; “…at the intelligent merchandising system …”, “… at the intelligent merchandising system with the processor…”,  in claim 10; “the computer system,” in claim 11, claim 12, claim 13, claim 14; claim 15; claim 16, claim 17; “the computer system”, “at the intelligent merchandising system”, in claim 18; “A non-transitory computer-readable storage medium encoding computer executable instructions that, when executed by at least one processor, performs a method for a fashion retailer business that create real-time prediction of one or more aspects of that business for productive sales, the method comprising:”, “ …  at a computing device …”; “… at the computing device,” “.. at the intelligent merchandising system with the processor,”;  “… at the intelligent merchandising system with the processor…”,  in claim 19, claim 21, claim 22; “The non-transitory computer-readable storage medium”, in claim 20; however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components, which is not sufficient to integrate an abstract idea into a practical application.  – See MPEP 2106.05 (f).


Furthermore, with respect to the receiving these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Adding insignificant extra-solution activity to the judicial exception is not indicative of integration into a practical application. – See MPEP 2106.05 (g).

In addition, these additional elements merely generally link the abstract idea to a field of use, namely a generic computing environment. Generally linking the use of the judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application – See MPEP 2106.05 (h). 


 Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-9, & 11-18 & 20-22 do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it).  Adding the words “apply it: (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05 (f) 


Regarding the limitations of  receiving a plurality of data, in claim 1 (and similarly in claim 10 and 19),  limitations are adding insignificant extra-solution activity to the judicial exception, and this, the limitations are not indicative of integration into a practical application. – See MPEP 2106.05 (g). 

Further, the claims generally link the judicial exception to a particular technological environment or field of use is not sufficient to amount to significantly more than an abstract idea. – See MPEP 2106.05 (h).
 
The recitation as an ordered combination, simply append the abstract ideas to recitation of generic computer structure that performing generic computer functions that are well-understood, routine, and conventional in the field as individually evinced by Applicant’s specification, [p.4 lines 22-24], [p.5 lines 1-4]  discloses the computer system includes one or more processors, a signal generator circuitry embedded inside a  computing device for generating a signal, and a memory. The memory is coupled to the one or more processors. The memory stores instructions. The instructions are executed by the one or more processor and Specification [p.29 lines 1-20] discloses exemplary computing device 400 that can be used in connection with one or more embodiments of the present invention. Distinction is not made between such categories as "workstation," "server," "laptop," "hand-held device," etc., as all are contemplated within 5the scope of FIG. 4 and reference to "computing device". The computing device 400 typically includes a variety of computer-readable media. The computer-readable media can be any available media that can be accessed by the computing device 400 and includes both volatile and nonvolatile media, removable and non-removable media. By way of example, and not limitation, the computer-readable10 media may comprise computer storage media and communication media. The computer storage media includes volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer- readable instructions, data structures, program modules or other data. 


Furthermore as an order combination of these elements amount to generic
computer components performing repetitive calculation, electronic record keeping, and
storing and retrieving information in memory, which as held by the courts, are well
understood, routine and conventional. See MPEP 2106.05(d).

Under Step 2B, the Examiner has given weight to all the aforementioned claimed additional elements and has determined the claims do not recite an improvement to the functioning of the computer itself or any other technology or technical field.

Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself,  claims 1-22 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanli (US 2010/0,250,329 A1) in view of Devarakonda (US 2020/0,210,947 A1) in further view of Dvorak (US 7,092,929 B1).

Regarding claim 1, (Currently Amended)

A computer-implemented method for a fashion retailer business that creates real-time prediction of one or more aspects of that business for productive sales, the method comprising: receiving, at an intelligent merchandising system with a processor, a plurality of data associated with a plurality of stores of each of one or more fashion retailers;

Sanli [002] discloses product retailers face is determining the best plan for liquidating inventory while maximizing revenue during a given sales period. For example, a fashion retailer may seek to maximize profits for a given clothing line during a predetermined sales season while meeting an inventory sales target, where only a certain percentage of beginning inventory remains unsold at the end of the season.
Sanli teaches a computer implemented environment were users 52 can interact with an inventory markdown optimization system, Sanli [028], [Figure 3], [Figure 4].

Sanli teaches as depicted in Fig 9., a retailer has two stores (A and B)… the retailer wishes to clear a product off his shelves (sales) … the markdowns for the two store may be different, Sanli [0049], [Figure 9].

…  at the intelligent merchandising system with the processor, a liquidation sales data from the plurality of data, wherein the… is done for eliminating the liquidation sales data from the plurality of data based on a revenue loss threshold on a plurality of products; 

Sanli teaches an inventory markdown optimization system, Sanli [028], [Figure 3, item 54] 

Sanli teaches a markdown optimization, with sale through of 80%, target and 90% target of each store.  Sanli [022], [023] ; Sanli teaches some slow moving products may need to take an otherwise unnecessary deeper discount in order to meet their allocated individual inventory target and result in loss of revenues., Sanli [023]. 

Sanli teaches the product markdown plan calculation begins by solving the pricing problem for each store individually by ignoring the sell through target. Table 2, depicted in FIG. 9, illustrates all of the price schedules for each store that fulfill all of the non-linking constraints with corresponding weekly prices, sales, total revenues, and ending inventories., Sanli [050].

Sanli teaches in FIG. 11 is a flow diagram depicting a method for generating a near-optimum product markdown plan for a plurality of uniform pricing levels having a required inventory sell-through target over all of the plurality of uniform pricing levels. Uniform pricing level data for a uniform pricing level is received from a computer-readable data store at 202. At 204, a plurality of feasible markdown schedules are generated for the uniform pricing level, where each of the plurality of feasible markdown schedules meets all individual constraints for the uniform pricing level. All dominated feasible markdown schedules are removed at 206 to generate one or more candidate markdown schedules for the uniform pricing level., Sanli [059] [Figure 11]

Although highly suggested, Sanli does not explicitly teach:
“…. binning …”

Devarakonda teaches:
“… binning…”

Devarakonda teaches at operation 812, metrics are calculated based on the concatenation of the KPIs and at operation 814, an iteration may be performed. At operation 816, an unsupervised classification is performed. For example, the machine-learning application trainer 224 and/or access applications 228 and/or data analyst may utilize the concatenation described in FIG. 7 and clustering algorithms to manifest a clustering of the information. At operation 804, class segmentation labels (binning) are generated based on the clustering of the information., Devarakonda [0108]

Sanli teaches solving an algorithm for computing a product markdown plan from candidate markdown sets. Devarakonda teaches controlling inventory in a supply chain. It would have been before the effective filing date to combine, liquidating inventory while maximizing profit revenue during a given sales period as taught by Sanli, with class segmentation labels (binning) are generated based on the clustering of the information,  as taught by Devarakonda to maximize business values, Devarakonda, [050].



… , at the intelligent merchandising system with the processor, the plurality of products into … at one or more levels, wherein … is done based on one or more attributes of the plurality of products and the plurality of stores of each of the one or more fashion retailer; 

Sanoli [002], see above 
Sanli teaches that every SKU (attribute )  … may be priced separately, as long as the total sell through for that SKU is 80%., Sanli [021], Sanli [002].; Sanli teaches [017], [Figure 1] ,  [0018], [Figure 2]


Sanli teaches an inventory markdown optimization system, Sanli [028], [Figure 3, item 54] 


… , at the intelligent merchandising system with the processor, the plurality of data for each of the … at each of the one or more levels based on … analysis, wherein the smoothing is done for enabling prediction of the one or more aspects at the one or more level; 

Sanli teaches an inventory markdown optimization system, Sanli [028], [Figure 3, item 54] 

Sanli teaches handling a market optimization is to disaggregate (re-allocate) the higher level sell through target to the lower uniform pricing level, …  slow moving products may need to take an otherwise unnecessary deeper discount., Sanli [023].

(Sanli teaches a high level and slow level moving products, and thus, Sanli teaches an analysis of the product level data.)


… predicting, at the intelligent merchandising system with the processor, the one or more aspects associated with each of the plurality of products and the plurality of stores of each of the one or more fashion retailers, wherein the prediction is done for achieving a user defined revenue target in a pre-defined period of time for a plurality of results, wherein the user defined revenue target is defined by the one or more fashion retailers, wherein the plurality of results comprising determination of a popularity index, optimization of quantity, and maximizing revenu

Sanli teaches he expected sales for a product/location combination in a sales period may depend on the available inventory and forcasted demand for that week. Forecasted demand may depend on a base forecast (i.e., a forecast without any price reduction), a price, and how elastic the demand of the product at a particular location is. This relationship may be mathematically written as:
s k , t = min ( I k , t - 1 , .alpha. k , t .beta. k ( pk , t pk , 0 - 1 ) ) .A-inverted. k , t , ##EQU00002##
where I.sub.k,t is the inventory of product/location pair k at the end of week t, p.sub.k,0 is the list price of product/location pair k, .beta..sub.k is the price response coefficient (i.e., price elasticity) of product/location pair k, and .alpha..sub.k,t is the base forecast at list price for product/location pair k in sales period t. The above equation assumes a log-linear demand model (popularity index). Other demand models may also be used., Sanli [025].  
Sanli teaches an inventory markdown optimization system, Sanli [028], [Figure 3, item 54]; 

Sanli teaches liquidating inventory while maximizing profit revenue during a given sales period (pre-defined period of time), for examples a fashion retailer may seek to maximize profits (maximize profits)  or a given clothing line during a predetermined sales season  (pre-defined period of time),  while meeting an inventory sales target (defined revenue target), where only a certain percentage of beginning inventory remains unsold at the end of the season (optimization of quantity). , Sanli [002].; 

Sanli teaches retailers often have sales targets which are specified as a percentage of their initial season starting inventory. For example, a retailer may want to sell at least 80% of its starting inventory. This goal may be referred to as an 80% sell through target. This target may be specified at a higher level than the uniform pricing level., Sanli [020]


	Although highly suggested, Sanli does not explicitly teach:
“… real-time clustering … one or more clusters …. the clustering … real-time smoothing ,  … one or more clusters, … moving averages … and real-time …”

Devarakonda teaches:

“… real-time … clustering, … into one or more clusters …. clustering … clustering is done in real-time; …. one or more …. is done in real-time; … in real-time. …”


Devarakonda teaches FIG. 7 and clustering algorithms to manifest a clustering of the information. At operation 804, class segmentation labels are generated based on the clustering of the information., Devarakonda [0106].

Devarakonda teaches presenting near real-time supply chain information ... to specific users…, Devarakonda [050], [082].

Devarakonda teaches predicted supply chain operational metrics described above (e.g., capacity, days of supply, fill rate, and bookings to forecast ratio) … ,  the context panel 1506 and the value at risk rankings (e.g., “LOW, “MEDIUM,” “HIGH”) in the production run panel 1504 provide a context for rescheduling a production run on the production resource “X999AB.”, Devarakonda [0174]- [0175].

Devarakonda [008] discloses analyzes … supply chain data to make decisions in a global supply chain system .  … Combin(ing) machine learning with real-time supply chain data to cause decision making processes for supply chain planners.  … The contextual data includes, at least, predicted supply chain operational metrics including an alert metric, a value at risk metric, an inventory days of supply metric, a fill rate metric, a capacity metric, ….  Devarakonda (US 2020/0,210,947 A1) discloses [128], [Figure 12] discloses  inventory manager who manages inventory of products in the supply chain 100, …  (alert clusters) associated with the brand, … fashion retail brands may include category filters 1222 that may be utilized to filter rows of product information 1226 (e.g., product (SKU)). Devarkonda [014], [Figure 5 and the associated text] disclose managing supply chain including fillrate, inventory performance, model validation and recalibration. Therefore, Devarkonda discloses managing inventory/ supply chain data real-time for brands (e.g., fashion retail.) 
	
Sanli teaches solving an algorithm for computing a product markdown plan from candidate markdown sets. Devarakonda teaches controlling inventory in a supply chain. It would have been before the effective filing date to combine, liquidating inventory while maximizing profit revenue during a given sales period as taught by Sanli, with clustering algorithms and near real-time supply chain information as taught by Devarakonda to maximize business values, Devarakonda, [050].


	Although highly suggested Devarakonda does not explicitly teach:
“… moving averages analysis, wherein the smoothing …”

Dvorak teaches:
“… moving averages analysis, wherein the smoothing …”

Dvorak teaches goods can be forecast, either for individual selling locations or groups of selling locations. Different approaches to forecasting include trending sales during this selling period (such as a year); trending sales for this selling period versus the a prior selling period (such as the same period last year); moving average forecasts, with or without exponential smoothing to reduce the effect the effect of outliers; time series forecasts; probabilistic sales forecasts; auto regressive integrated moving average forecasts; etc, Dvorak [column 4 lines 23-40].

Sanli teaches solving an algorithm for computing a product markdown plan from candidate markdown sets. Devarakonda teaches controlling inventory in a supply chain. It would have been before the effective filing date to combine liquidating inventory while maximizing profit revenue during a given sales period as taught by Sanli, with clustering algorithms and near real-time supply chain information as taught by Devarakonda to maximize business values, Devarakonda, [050].    Dvorak teaches moving average forecasts, with or without exponential smoothing to reduce the effect the effect of outliers.  It would have been before the effective filing date to combine,  using algorithms to optimize products markdowns using clustering algorithms as taught by Sanli and Devarakonda, with teaching moving averages and smoothing, as taught by Dvorak, to drive their business, Dvorak [column 1 lines 35-36].



Regarding Claim 2,  (Original)

The computer implemented method as claimed in claim 1, wherein the plurality of data comprising past sales data, seasonality data, product attributes data, store inventory data, and warehouse inventory data.  


Sanli teaches the system 54 contains software operations or routines for generating an optimum or a near-optimum product markdown plan utilizing geography data 60, product data 62, and constraints 63 housed in one or more data stores 64. …  the data store(s) 64 can store geography data 60, product data 62, and constraints 63 that identify inventory levels, base sales volumes, price elasticity, local preferences, local demand, business constraints, linking constraints, etc. , Sanli [028] –[029],  [Figure 3].

Sanli teaches sales targets which are specified as a percentage of their initial season starting inventory … the uniform pricing level could be at the SKU-Market level, while the inventory pooling level could be set at the SKU-Company level with an 80% sell through target., Sanli [020]- [021].

	Sanli teaches store level 40 … individual store location , Sanli [018], [Figure 2].

Sanli teaches the highest level of the product hierarchy 10 is a company level 12 that contains all other nodes of the product hierarchy 10, which represent products sold within the company…. the class level 16 in a women's clothing department may include winter clothing, spring clothing, summer clothing, and fall clothing … the subclass level 18 is divided into nodes representing individual stock-keeping units (SKUs) 20., Sanli [020], [Figure 1].

Sanli teaches the allowed markdown price points are $20 and $10. Based on the product's attributes and store sales history, Sanli [049].


Regarding Claim 3,    (Original)

The computer-implemented method as claimed in claim 1, wherein the one or more levels comprising style, organization, cluster, size, and store.  

Sanli teaches retailers may utilize one or more hierarchies to represent their products, selling locations, and other business data. FIG. 1 depicts a block diagram of an example product hierarchy that may be utilized by a retailer. The highest level of the product hierarchy 10 is a company level 12 that contains all other nodes of the product hierarchy 10, which represent products sold within the company…. the class level 16 in a women's clothing department may include winter clothing, spring clothing, summer clothing, and fall clothing … the subclass level 18 is divided into nodes representing individual stock-keeping units (SKUs) 20., Sanli [020], [Figure 1].

Sanli teaches the initial inventories are 100 at store A and 200 at store B, and the product is currently being sold at $30 at both stores., Sanli [049].

Sanli teaches the uniform pricing level could be at the SKU-Market level, while the inventory pooling level could be set at the SKU-Company level with an 80% sell through target., Sanli [020]- [021].



Regarding Claim 4,    (Original)

The computer-implemented method as claimed in claim 1, wherein the one or more attributes comprising merchandise category, price-range, size ratio, fabric, color, design, brand and fit.  

Sanli teaches the class level 16 in a women's clothing department may include winter clothing, spring clothing, summer clothing, and fall clothing. The class level 16 may be broken down into nodes of a subclass level 18, which may include summer slacks, summer skirts, bathing suits, etc. Finally, the subclass level 18 is divided into nodes representing individual stock-keeping units (SKUs) 20., [Sanli 020], [Figure 1].


(Sanli teaches women’s clothing, winter clothing, summer clothing, fall clothing, and stock-keeping units.); (The labels merchandise category, price-range, size ratio, fabric, color, design, brand and fit, are merely names and labels indicating a particular function and do not alter the structure or function of the claimed invention, accordingly these limitations merchandise category, price-range, size ratio, fabric, color, design, brand and fit do not patentability distinguish the claims from the cited prior art.)



Regarding Claim 5,    (Original)

The computer-implemented method as claimed in claim 1, wherein the one or more aspects comprising a set of merchandise categories of the plurality of products for the pre-defined period of time, a first set of products from the plurality of products, a set of quantities of the plurality of products for the pre-defined period of time, a set of options of the plurality of products, a set of size set ratio of the plurality of products, optimal allocation of the plurality of products, a second set of products from the plurality of products, and a set of selling price of the plurality of products.  

Sanli teaches liquidating inventory while maximizing profit revenue during a given sales period (pre-defined period of time), for examples a fashion retailer may seek to maximize profits (maximize profits)  or a given clothing line during a predetermined sales season  (pre-defined period of time),  while meeting an inventory sales target (defined revenue target), where only a certain percentage of beginning inventory remains unsold at the end of the season (optimization of quantity). , Sanli [002].; 



Regarding Claim 6,    (Original)

The computer-implemented method as claimed in claim 1, wherein the liquidation sales data corresponds to sales data of a third set of products from the plurality of products, wherein the liquidation sales data contributes up to pre-defined revenue, wherein the pre-defined revenue is defined by the one or more fashion retailers.  

Sanli teaches 4, a plurality of feasible markdown schedules are generated for the uniform pricing level, where each of the plurality of feasible markdown schedules meets all individual constraints for the uniform pricing level … fi the product markdown plan generates an expected revenue within a threshold percentage of a revenue upper bound, then the product markdown plan is selected as the near-optimum product markdown plan, as shown at 212, and the near-optimum product markdown plan is stored in a computer-readable memory at 214., Sanli [059], [Fig 11].

	Sanli teach mark down optimization problem examples , Sanli [052]-[053]



Regarding Claim 7,    (Original)

The computer-implemented method as claimed in claim 1, wherein the …. is done for controlling a set of distributions and a set of sales of the plurality of products at the one or more levels, wherein the set of distributions comprising… , wherein the set of sales is based on the one or more attributes of the plurality of products, wherein the … ensures that variation in the plurality of data are aligned using the …. analysis.  


Sanli teaches the class level 16 in a women's clothing department may include winter clothing, spring clothing, summer clothing, and fall clothing. The class level 16 may be broken down into nodes of a subclass level 18, which may include summer slacks, summer skirts, bathing suits, etc. Finally, the subclass level 18 is divided into nodes representing individual stock-keeping units (SKUs) 20., [Sanli 020], [Figure 1].

Although highly suggested, Sanli does not explicitly teach:
“… out of stock, over stock, and poor procurement …”

Dvorak teaches:
“… out of stock, over stock, and poor procurement …”


Dvorak teaches a multivariable regression analysis and a 10 day cycle for ordering and replenishment can be used if 10 days is the time required, instead of a two-week (14 day) cycle which would result in four days of excess inventory …. minimizing the overall safety stock requirement …  and … the analyses generated by the basic buying and inventory optimizer include projection of stockouts and overstocks at specific locations., Dvorak [column 6 lines 34-39], [column 6 lines 45- 55], [column 7 lines 24-26].

Dvorak teaches goods can be forecast, either for individual selling locations or groups of selling locations. Different approaches to forecasting include trending sales during this selling period (such as a year); trending sales for this selling period versus the a prior selling period (such as the same period last year); moving average forecasts, with or without exponential smoothing to reduce the effect the effect of outliers; time series forecasts; probabilistic sales forecasts; auto regressive integrated moving average forecasts; etc, Dvorak [column 4 lines 23-40].

Sanli teaches solving an algorithm for computing a product markdown plan from candidate markdown sets. Dvorak teaches methods of and apparatus for simulating and projecting future sales, inventory and gross margin. It would have been before the effective filing date to combine, teaches liquidating inventory while maximizing profit revenue during a given sales period as taught by Sanli, with clustering algorithms and near real-time supply chain information as taught by Dvorak teaches buying and inventory optimizer include projection of stockouts and overstocks at specific locations to drive their business, Dvorak [column 1 lines 35-36].



Although highly suggested Devarakonda does not explicitly teach:
“…  smoothing … moving averages analysis … ”

Dvorak teaches:
“…  smoothing … moving averages analysis … ”

Dvorak teaches goods can be forecast, either for individual selling locations or groups of selling locations. Different approaches to forecasting include trending sales during this selling period (such as a year); trending sales for this selling period versus the a prior selling period (such as the same period last year); moving average forecasts, with or without exponential smoothing to reduce the effect the effect of outliers; time series forecasts; probabilistic sales forecasts; auto regressive integrated moving average forecasts; etc, Dvorak [column 4 lines 23-40].

Sanli teaches solving an algorithm for computing a product markdown plan from candidate markdown sets. Devarakonda teaches controlling inventory in a supply chain. It would have been before the effective filing date to combine liquidating inventory while maximizing profit revenue during a given sales period as taught by Sanli, with clustering algorithms and near real-time supply chain information as taught by Devarakonda to maximize business values, Devarakonda, [050].    Dvorak teaches moving average forecasts, with or without exponential smoothing to reduce the effect the effect of outliers.  It would have been before the effective filing date to combine,  using algorithms to optimize products markdowns using clustering, as taught by Sanli and Devarakonda, with teaching moving averages and smoothing, as taught by Dvorak, to drive their business, Dvorak [column 1 lines 35-36].


Regarding Claim 8,    (Original)

The computer-implemented method as claimed in claim 1, further comprising evaluating, at the intelligent merchandising system, the popularity … of each of the plurality of products based on analysis of the plurality of data at the one or more levels for the pre-defined period of time, wherein the popularity … is based on a plurality of parameters of each of the plurality of products, wherein the plurality of parameters comprising revenue and discount, wherein the popularity …  enables prediction of the first set of products from the plurality of products, wherein the popularity …  is evaluated in ….  

Sanli teach mark down optimization problem examples , Sanli [052]-[053]

Sanli teaches liquidating inventory while maximizing profit revenue during a given sales period (pre-defined period of time), for examples a fashion retailer may seek to maximize profits (maximize profits)  or a given clothing line during a predetermined sales season  (pre-defined period of time),  while meeting an inventory sales target (defined revenue target), where only a certain percentage of beginning inventory remains unsold at the end of the season (optimization of quantity). , Sanli [002].; 

Sanli teaches an algorithm based on the index of the best effort price schedule ….offering maximum revenue, Sanli [046]

	Although highly suggested, Sanli does not explicitly teach:
“… the  index …  index is evaluated in real-time….”

Devarakonda teaches:
“… the popularity index … popularity index is evaluated in real-time….”
Devarakonda teaches the contextual data includes, at least, predicted supply chain operational metrics including an alert metric, a value at risk metric, an inventory days of supply metric, a fill rate metric, a capacity metric, and other metrics described below., Devarakonda [008] 


Devarakonda teaches predicted value impacts associated with one or more action recommendations may provide the user (planners, etc.) an ability to simulate various scenarios and understand an impact to a value at risk without actually executing or committing a specific set of actions in the real-time execution engines.,Devarakonda [049], Devarakonda teaches he method 400 may commence at operation 402, with a data analyst receiving basic key performance indicators (KPIs)., Devarakonda [080], [Figure 4]. 

(Devarakonda teaches key performance metrics. The metrics are indexes.)


Sanli teaches solving an algorithm for computing a product markdown plan from candidate markdown sets. Devarakonda teaches controlling inventory in a supply chain. It would have been before the effective filing date to combine liquidating inventory while maximizing profit revenue during a given sales period as taught by Sanli, with measuring key performance metrics as taught by Devarakonda to maximize business values, Devarakonda, [050].    


Regarding Claim 9,    (Original)

The computer-implemented method as claimed in claim 1, further comprising binning, at the intelligent merchandising system, products from the plurality of products based on the popularity … above a threshold value for the pre-defined period of time, wherein the threshold value is defined by the one or more fashion retailers, wherein the products correspond to the first set of products from the plurality of products, wherein the binning is done in real-time.  


Sanli teaches  for example, in a company having only two stores and a single SKU, each store forms a uniform pricing group. If the overall sell through target is 90%, and store A has a starting inventory of 100, and store B has a starting inventory of 200, then the retailer may apply the 90% target on each store, so the ending inventory target is 10 for store A and 20 for store B. After solving each pricing group with its own target, the retailer chooses a schedule that satisfies the 90% sell through target (a threshold value) set for each of the individual stores. However, these markdown plans may not have been optimal, Sanli [023]



	Although highly suggested, Sanli does not explicitly teach:
“… the  index …  binning done  in real-time….”

Devarakonda teaches:
“… the popularity index … binning done in real-time….”

Devarakonda teaches the contextual data includes, at least, predicted supply chain operational metrics including an alert metric, a value at risk metric, an inventory days of supply metric, a fill rate metric, a capacity metric, and other metrics described below., Devarakonda [008] 

Devarakonda teaches predicted value impacts associated with one or more action recommendations may provide the user (planners, etc.) an ability to simulate various scenarios and understand an impact to a value at risk without actually executing or committing a specific set of actions in the real-time execution engines.,Devarakonda [049], Devarakonda teaches he method 400 may commence at operation 402, with a data analyst receiving basic key performance indicators (KPIs)., Devarakonda [080], [Figure 4]. 

(Devarakonda teaches key performance metrics. The metrics are indexes.)

Devarakonda teaches at operation 812, metrics are calculated based on the concatenation of the KPIs and at operation 814, an iteration may be performed. At operation 816, an unsupervised classification is performed. For example, the machine-learning application trainer 224 and/or access applications 228 and/or data analyst may utilize the concatenation described in FIG. 7 and clustering algorithms to manifest a clustering of the information. At operation 804, class segmentation labels (binning) are generated based on the clustering of the information., Devarakonda [0108]

Sanli teaches solving an algorithm for computing a product markdown plan from candidate markdown sets. Devarakonda teaches controlling inventory in a supply chain. It would have been before the effective filing date to combine liquidating inventory while maximizing profit revenue during a given sales period as taught by Sanli, with measuring key performance metrics as taught by Devarakonda to maximize business values, Devarakonda, [050].    



Regarding Claim 10,  (Currently Amended)

A computer system for a fashion retailer business that creates real-time prediction of one or more aspects of that business for productive sales, comprising: one or more processors; and a memory coupled to the one or more processors, the memory for storing instructions which, when executed by the one or more processors, cause the one or more processors to perform a method for real-time prediction of one or more aspects associated with a fashion retailer for productive sales, the method comprising: receiving, at an intelligent merchandising system, a plurality of data associated with a plurality of stores of each of one or more fashion retailers; binning, at the intelligent merchandising system, a liquidation sales data from the plurality of data, wherein the binning is done for eliminating the liquidation sales data from the plurality of data based on a revenue loss threshold on a plurality of products; real-time clustering, at the intelligent merchandising system with the processor, the plurality of products into one or more clusters at one or more levels, wherein the clustering is done based on one or more attributes of the plurality of products and the plurality of stores of each of the one or more fashion retailer;  real-time smoothing, at the intelligent merchandising system with the processor, the plurality of data for each of the one or more clusters at each of the one or more levels based on moving averages analysis, wherein the smoothing is done for enabling prediction of the one or more aspects at the one or more level; and real-time predicting, at the intelligent merchandising system with the processor, the one or more aspects associated with each of the plurality of products and the plurality of stores of each of the one or more fashion retailers, wherein the prediction is done for achieving a user defined revenue target in a pre-defined period of time for a plurality of results, wherein the user defined revenue target is defined by the one or more fashion retailers, wherein the plurality of results comprising determination of a popularity index, optimization of quantity, and maximizing revenue. 

These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 10 is directed to “a computer system comprising: one or more processors; and a memory coupled to the one or more processors, the memory for storing instructions which, when executed by the one or more processors, cause the one or more processors to perform a method for real-time prediction of one or more aspects associated with a fashion retailer for productive sales, the method comprising”, “an intelligent merchandising system,  Sanli discloses the system as claimed [028],[030],[Figure 3], [Figure 4]. 



Regarding Claim 11,  (Original)

The computer system as claimed in claim 10, wherein the plurality of data comprising past sales data, seasonality data, product attributes data, store inventory data, and warehouse inventory data.  

[Same as claim 2]



Regarding Claim 12, (Original)

The computer system as claimed in claim 10, wherein the one or more levels comprising style, organization, cluster, size, and store.  

[Same as claim 3]



Regarding Claim 13, (Original)

The computer system as claimed in claim 10, wherein the one or more attributes comprising merchandise category, price-range, size ratio, fabric, color, design, brand and fit.  

[Same as claim 4]



Regarding Claim 14, (Original)

The computer system as claimed in claim 10, wherein the one or more aspects comprising a set of merchandise categories of the plurality of products for the pre-defined period of time, a first set of products from the plurality of products, a set of quantities of the plurality of products for the pre-defined period of time, a set of options of the plurality of products, a set of size set ratio of the plurality of products, optimal allocation of the plurality of products, a second set of products from the plurality of products, and a set of selling price of the plurality of products.  

[Same as claim 5]



Regarding Claim 15,  (Original)

The computer system as claimed in claim 10, wherein the liquidation sales data corresponds to sales data of a third set of products from the plurality of products, wherein the liquidation sales data contributes up to a pre-defined revenue, wherein the pre-defined revenue is defined by the one or more fashion retailers.  

[Same as claim 6]



Regarding Claim 16, (Original)

The computer system as claimed in claim 10, wherein the smoothing is done for controlling a set of distributions and a set of sales of the plurality of products at the one or more levels, wherein the set of distributions comprising out of stock, over stock, and poor procurement, wherein the set of sales is based on the one or more attributes of the plurality of products, wherein the smoothing ensures that variation in the plurality of data are aligned using the moving averages analysis.  

[same as claim 7]



Regarding Claim 17, (Original)

The computer system as claimed in claim 10, further comprising evaluating, at the intelligent merchandising system, the popularity index of each of the plurality of products based on analysis of the plurality of data at the one or more levels for the pre- defined period of time, wherein the popularity index is based on a plurality of parameters of each of the plurality of products, wherein the plurality of parameters comprising revenue and discount, wherein the popularity index enables prediction of the first set of products from the plurality of products, wherein the popularity index is evaluated in real- time. 

[same as claim 8]
 


Regarding Claim 18,  (Original)

The computer system as claimed in claim 10, further comprising binning, at the intelligent merchandising system (208), products from the plurality of products based on the popularity index above a threshold value for the pre-defined period of time, wherein the threshold value is defined by the one or more fashion retailers (102), wherein the products correspond to the first set of products from the plurality of products, wherein the binning is done in real-time.  

[same as claim 9]



Regarding Claim 19,  (Currently Amended)

A non-transitory computer-readable storage medium encoding computer executable instructions that, when executed by at least one processor, performs a method for a fashion retailer business that create real-time prediction of one or more aspects of that business for productive sales, the method comprising: receiving, at a computing device, a plurality of data associated with a plurality of stores of each of one or more fashion retailers; binning, at the computing device, a liquidation sales data from the plurality of data, wherein the binning is done for eliminating the liquidation sales data from the plurality of data based on a revenue loss threshold on a plurality of products; real-time clustering, at the intelligent merchandising system with the processor, the plurality of products into one or more clusters at one or more levels, wherein the clustering is done based on one or more attributes of the plurality of products and the plurality of stores of each of the one or more fashion retailer; real-time smoothing, at the intelligent merchandising system with the processor, the plurality of data for each of the one or more clusters at each of the one or more levels based on moving averages analysis, wherein the smoothing is done for enabling prediction of the one or more aspects at the one or more level; and real-time predicting, at the intelligent merchandising system with the processor, the one or more aspects associated with each of the plurality of products and the plurality of stores of each of the one or more fashion retailers, wherein the prediction is done for achieving a user defined revenue target in a pre-defined period of time for a plurality of results, wherein the user defined revenue target is defined by the one or more fashion retailers, wherein the plurality of results comprising determination of a popularity index, optimization of quantity, and maximizing revenue.

These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 19 is directed to “A non-transitory computer-readable storage medium encoding computer executable instructions that, when executed by at least one processor, performs a method for real-time prediction of one or more aspects associated with a fashion retailer for productive sales, the method comprising:”,  “at a computing device”,  Sanli discloses a non-transitory computer-readable storage medium as claimed [028],[030],[Figure 3], [Figure 4]. 



Regarding Claim 20, (Original)

The non-transitory computer-readable storage medium as claimed in claim 19, wherein the plurality of data comprising past sales data, seasonality data, product attributes data, store inventory data, and warehouse inventory data.  

[same as claim 2]



Regarding Claim 21,  (Original)

The non-transitory computer-readable storage medium as claimed in claim 19, wherein further comprising evaluating, at the computing device, the popularity index of each of the plurality of products based on analysis of the plurality of data at the one or more levels for the pre-defined period of time, wherein the popularity index is based on a plurality of parameters of each of the plurality of products, wherein the plurality of parameters comprising revenue and discount, wherein the popularity index enables prediction of the first set of products from the plurality of products, wherein the popularity index is evaluated in real-time.  

[same as claim 8]



Regarding Claim 22,  (Original)

The non-transitory computer-readable storage medium as claimed in claim 19, wherein further comprising binning, at the computing device, products from the plurality of products based on the popularity index above a threshold value for the pre- defined period of time, wherein the threshold value is defined by the one or more fashion retailers, wherein the products correspond to the first set of products from the plurality of products, wherein the binning is done in real-time.

[same as claim 9]


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Aktas (2017, An Exploration of Big Data Practices in Retail Sector)  teaches demand sensing, stock deployment, demand forecasting and pricing for new products, demand patterns, assortment of volume at stores and warehouses and clearance and markdown optimization. Sun (CN 103955769A) discloses retail product sales forecasting method of collaborative filtering. Liu (2013, Sales Forecasting for Fashion Retailing Service Industry: A Review) discloses work which examines the applicability of a Bayesian forecasting model for fashion demand forecasting.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624